No. 99-60315
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60315
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSHUA LEACH,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:98-CR-59-13-B
                       - - - - - - - - - -
                          April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Joshua Leach appeals his sentence following his guilty plea

conviction for distribution of crack cocaine.    Leach argues that

the district court erred in failing to hold an evidentiary

hearing to determine the amount of drugs attributable to him and

that the district court erred in sentencing him on the basis of

more than 1.5 kilograms of cocaine.

     Because Leach failed to present relevant evidence to rebut

the drug-quantity calculations in the presentence report (PSR),

the district court was free to adopt the findings of the PSR

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60315
                                -2-

without further inquiry.   United States v. Huerta, 182 F.3d 361,

364 (5th Cir. 1999), cert. denied, 120 S. Ct. 1238 (2000).   The

district court’s finding as to the drug quantity is not clearly

erroneous.   United States v. Huskey, 137 F.3d 283, 291 (5th Cir.

1998).

     Leach also argues for the first time in his reply brief that

he was entitled to a minor role adjustment and entitled to

receive the safety valve reduction.   Arguments raised for the

first time in a reply brief are waived.   United States v.

Jackson, 50 F.3d 1335, 1340 n.7 (5th Cir. 1995).

     Leach’s motion to supplement and amend his appellate brief

pursuant to Fed. R. Civ. P. 15(a) and (b) is DENIED.

     AFFIRMED.   MOTION DENIED.